DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-6, and 8-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed according to the reasons cited in the Notice of Allowability mailed on 24 June 2022. The additional IDS filed 28 July 2022 has also been considered and is appended to this corrected Notice of Allowability. 
The closest prior art of record, Cronenberg et al (JP 2015-213823), fails to disclose or make obvious a device as described in claim 1. Specifically, Cronenberg fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, comprising “a first feedback element having a first engaging section and having a free end section located at a predetermined distance from the first engaging section,” “a second feedback element having a second engaging section configured to engage with the first engaging section,” and “a sound generator formed by the first engaging section, wherein the first engaging section is configured to mechanically and audibly engage with the second engaging section when the first feedback element returns from the biased state to the initial state; or a sound generator mechanically and audibly engageable with the free end section of the first feedback element, wherein the free end section comprises a contact surface configured to mechanically and audibly engage with the sound generator when the first feedback element returns from the biased state to the initial state.” Cronenberg teaches an injection device (Fig. 1) with a click element (30; Fig. 6A) that interacts with a dose setting knob (20; Fig. 4A) to produce an audible signal. Although the click element (30) acts as a first engaging section with a first engaging section (81) and a free end section (83) and the dose setting knob (20) acts as a second feedback element with a second engaging section (63), the audible signal is produced when the two elements move past one another with no disclosure of a biased or initial state (¶0049 of English equivalent US 2012/0283647). As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 3-6 and 8-20 are allowed for incorporating the above allowable limitations due to their respective dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783